Citation Nr: 0202788	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  94-36 151A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a kidney disorder.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active naval service from February 3, 1981 to 
February 23, 1981.  He had a period of unverified military 
service from March 10, 1979 to December 4, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
psychiatric disorder, including PTSD; and denied service 
connection for a kidney disorder.  The veteran testified at a 
personal hearing before a hearing officer at the RO in May 
1995.  In a September 1995 decision, the hearing officer 
confirmed the denials.  

In January 1998, the veteran requested that his claim be 
transferred from the Nashville, Tennessee, RO to the 
Louisville, Kentucky, RO.  In May 1999, he requested that his 
file be transferred to the Indianapolis, Indiana, RO.  

In January 2000 and December 2000, the Board remanded the 
case to the RO for further development.  


FINDINGS OF FACT

1.  The RO has made all reasonable attempts to contact the 
veteran in order to complete the development of his claims 
for service connection in accordance with the Veterans Claims 
Assistance Act.  

2.  The veteran has failed to respond to the RO's requests 
for information for more than a year.  

3.  The veteran has not been diagnosed with a kidney disorder 
or PTSD.  

CONCLUSION OF LAW

The veteran has abandoned his claims for entitlement to 
service connection for PTSD and a kidney disorder, and 
service connection for these disorders is not warranted.  
38 U.S.C.A. §§  1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.158(a), 3.303, 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126) (West Supp. 2001).  Among other things, this law 
eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  
The Board initially remanded the veteran's case to the RO in 
January 2000.  Subsequently, in December 2000, the case was 
again remanded to the RO for further development in 
accordance with the VCAA.  This development specifically 
included obtaining a statement from the veteran regarding the 
stressors in service that led to his claimed PTSD, and 
scheduling him for VA examinations.  Prior VA examinations 
had been afforded the veteran in July 1993.  However, they 
indicated that the veteran did not have any diagnosable 
kidney disorder and he did not have PTSD.  

These decisions of the Board were mailed to the veteran at 
his last known address.  However, they were returned as 
undeliverable.  In January 2000, the RO sent the veteran a 
letter requesting that he submit additional evidence.  This 
letter was returned, and marked "addressee unknown."  
Subsequently, the RO sent VA Form 70-3443, Address 
Information Request, to the United States Postal Service.  It 
was reported that the veteran was not known at the address 
given.  In August 2000, the RO sent the veteran a 
Supplemental Statement of the Case and it was returned as 
undeliverable.  It was stamped "no forward order on file."  

In November 2001, the RO sent the veteran a letter at a new 
address which had been found in the Social Security 
Administration database.  The letter requested that the 
veteran submit information in support of his claim to the RO, 
and verify his current address and phone number as soon as 
possible.  It was returned as undeliverable.  In November 
2001, the RO sent another VA Form 70-3443, Address 
Information Request, to the United States Postal Service.  It 
was reported that the veteran was not known at the address 
given.  

In a January 2002 memorandum, the RO reported that 
appropriate attempts had been made to contact the veteran 
through all known sources, including the Social Security 
Administration and VA Hospitals.  Additionally, the 
Indianapolis VA Medical Center reported that the veteran was 
not listed in their computer system as having received any 
care at that facility.  

It must be emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also, Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a) (2001).  

Under the present circumstances, the Board finds that the 
veteran's claim may be considered abandoned.  Although he 
initially pursued his appeal vigorously, and provided VA with 
notice of his new addresses, he has not been in contact with 
the RO since at least January 2000.  All correspondence sent 
to him from that time, including the Board's remands, have 
been returned as undeliverable.  The RO has made numerous 
attempts to obtain his current address through the Postal 
Service and the Social Security Administration without 
success.  

The Board realizes that the veteran has, at times, been 
homeless.  However, he is still responsible for keeping VA 
apprised of his whereabouts.  The Court has firmly held that 
there is no burden on the part of VA to turn up heaven and 
earth to locate a veteran.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  The case was remanded on two occasions in order 
to assist the veteran in developing his claim and obtaining 
any relevant evidence that might have proven beneficial to 
his claim.  The lack of communication from him as to his 
whereabouts has stymied the RO's ability to complete the 
evidentiary record or to have him examined.  Furthermore, the 
medical evidence does not show that the veteran has been 
diagnosed with a kidney disorder or PTSD.  As such, the 
current record does not support an award of service 
connection for these conditions in the absence of the 
requested development.  See 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).  See also, Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there 
can be no valid claim).  Consequently, the Board concludes 
that the veteran has abandoned his claims for entitlement to 
service connection for PTSD and a kidney disorder, and the 
claims are dismissed.  


ORDER

The appeal for service connection for PTSD is dismissed.

The appeal for service connection for a kidney disorder is 
dismissed.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

